Johnson, J.,
dissenting: I respectfully dissent on the multiplicity issue. I cannot discern either an intervening event or a fresh impulse to justify two convictions for the single offense. The defendant embarked upon the singular act of fondling M.R.C., notwithstanding momentary pauses to quiet the dog and to check that the coast was still clear.
Even accepting the characterization that this is a “close call,” I would not find that the tie goes to the State. The State has the burden of proving guilt beyond a reasonable doubt. It should not win the toss-ups, especially when the consequence is the potential for a hard 25 life sentence. I would find that the two convictions were multiplicitous.